Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed by Applicant on 11/03/2021  in conjunction with the revival of the application from a status of abandonment. 
As noted in the prior action, the Notice of Non-Compliant/Nonresponsive amendment, as mailed on 2 APRIL 2021, claims 1-25 have been canceled and replaced with claim 26. 

Notice of Non-Responsive Amendment
The amendment filed on 3 NOV 2021, is not fully responsive to the prior Office Action (Non-Final Rejection dated 25 AUG 2020) because of the following omission(s) or matter(s)
Applicant has canceled elected most recently pending claims 13-25, and has added claim 26. As such, Applicant has canceled all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
Newly submitted claim 26 requires: 
…”wherein when a new network affiliate registers, they are assigned a network affiliate member account…; 
The system network is programmed to send notification to the network affiliate member account including notifications of new job referral, notification of fa job referred for review, notification of a job completion…; 
The system network is programmed to send a message to the network affiliate member account for a message from a consumer regarding a posted job and a message from another affiliate; 
The system network is programmed to permit the network affiliate to search the network through the network affiliate member account; 
The system network is programmed to permit the network affiliate, through their network affiliate member account, to manage a rewards payment account…; 


Previously elected claim 13 recites: “…ii)    a network affiliate can be referred to register on the system network by a first consumer system network user, wherein said first consumer system network user is
paid a first predetermined amount of consumer reward gift card (CRGC) credit in response to referring said network affiliate, wherein said consumer reward gift card credit and/or cash funds can be used to purchase goods or services within the system network: and
iii)    said network affiliate can be recommended for a first job through the system network by a second consumer system network user that has been asked by the system network for a recommendation for completing a first job for a third consumer system network user, wherein said second consumer system network user is paid a second predetermined amount of consumer reward gift card (CRGC) credit from a CRGC Payment Account of said affiliate service provider for recommending said network affiliate for completing said first job, wherein the second predetermined amount is paid to the second consumer system network user after the third consumer system network user has paid the network affiliate for performing the first job after the first job has been completed:
wherein the system network user account is stored and maintained within the at least one information storage device of the distributed information file storage and retrieval system, and thereafter, each system network user can receive at least one information-based service delivered through the GUI displayed on the display screen of said at least one client system deployed on the system network; and
wherein the GUI generated by the system network and displayed on the display screen of said at least one client system on the system network is associated with said third consumer system network user whose job has been completed by [[a]] said  affiliate service provider, wherein the displayed GUI presents a message confirming with the third consumer system network user that: the third consumer system network user’s job has been completed by said affiliate service provider and; in response to the third consumer system network user writing 

Examiner finds the newly introduced amendments to recite a system focused on recruiting additional or new providers, while the previously elected claims recite a manner of managing existing providers. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622